EXHIBIT 10.4.4 CALPINE CORPORATION ANNUAL EXECUTIVE RESTRICTED STOCK AGREEMENT (Pursuant to the 2008 Equity Incentive Plan) This Restricted Stock Agreement ("Agreement"), entered into on the 5th day of March, 2008 (the "Grant Date"), which is the date on which the Grant described below was approved by the Compensation Committee (the "Committee") of the Board of Directors of Calpine Corporation between Calpine Corporation, a Delaware corporation (the "Company"), and , (the "Employee").Except as otherwise provided herein, or unless the context clearly indicates otherwise, capitalized terms not otherwise defined herein shall have the same definitions as provided in the Plan. WHEREAS, to carry out the purposes of the Calpine Corporation 2008 Equity Incentive Plan (the "Plan"), shares of restricted Common Stock (as defined below) are hereby granted to the Employee in accordance with this Agreement; and WHEREAS, the Company and Employee agree as follows: 1.
